Citation Nr: 0004779	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  97-06 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for residuals of 
tuberculosis.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1970, including a period of service in the Republic 
of Vietnam.  His decorations include the Purple Heart Medal.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in November 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, for additional development.  Following the 
requested development, the RO continued its denial of the 
claimed benefit.  The matter is now before the Board for 
final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran is not shown to have active tuberculosis 
currently; any inactive tuberculosis has not been attributed 
to service or to any incident of service origin by competent 
evidence.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for residuals of tuberculosis.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

However, the threshold question that must be addressed in 
this case is whether the veteran has presented evidence of a 
well-grounded claim for service connection.  A well-grounded 
claim is a plausible claim, one that is meritorious on its 
own or capable of substantiation.  Murphy v Derwinski, 1 Vet. 
App. 78, 81 (1990).  There must be more than mere allegation; 
the claim must be accompanied by supporting evidence.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  A well-grounded 
service connection claim generally requires medical evidence 
of a current disability; medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an inservice injury or disease and a current 
disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 524 U.S. 940 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  If a claim 
is not well grounded, the appeal must fail with respect to 
it, and there is no duty to assist the claimant further in 
the development of facts pertinent to the claim.  Struck v. 
Brown, 9 Vet. App. 145, 156 (1996).  

The veteran essentially contends that he developed 
tuberculosis during his service as a corpsman in Vietnam.  He 
maintains that he was required to treat many Vietnamese 
nationals who had tuberculosis.  

The veteran's service entrance examination was negative for 
complaints or findings of tuberculosis.  However, he was 
treated in January 1963 for a productive cough, nasal 
congestion, and pleuritic-like pain over the precordium.  The 
impression was upper respiratory infection.  When seen at a 
service dispensary in January 1964, he had a constant cough 
and felt weak.  He "has ringworm on chest," and was worried 
about infections because he had definitely been exposed to 
mononucleosis.  He had a few increased nodes.  

On a periodic physical examination in June 1967, a short 
grade II/VI apical systolic murmur, increased in the 
recumbent position, without left thrill or enlargement was 
noted.  The murmur was felt to be an innocent functional 
murmur in nature.  In February 1968, the veteran was seen in 
the medicine clinic for progressive right posterior 
lymphadenopathy without systemic symptoms or the site of the 
primary infection found.  The veteran had noticed right post-
auricular and cervical adenopathy in December 1967.  A TB 
skin test (tine test) was negative.  A complete blood count 
was within normal limits, and a chest X-ray was normal.  The 
nodes had since decreased in size.  Following examination, 
the impression was residuals of viral lymphadenopathy, but no 
treatment was instituted.  

In May 1969, while serving in Vietnam, the veteran was seen 
at a service dispensary for complaints of weakness and 
tiredness with chest pain.  He reported a history of 
weakness, malaise and anorexia, without chills or fever, of 
seven to eight days' duration.  He also reported a mild cough 
over the previous three to four days and pleuritic chest pain 
of two days' duration.  He had no other symptoms.  A few 
scattered rhonchi and a low-pitched friction rub were heard 
in the left lateral lower chest on clinical examination.  
Chest X-rays revealed possible blunting of the left 
costophrenic angle on anterior-posterior projection.  The 
lateral projection visualized a tiny infiltrate in the 
anterior left lower lobe.  The impression was viral illness 
now with pleurisy.  Treatment included tetracycline.  When 
seen two days later, the veteran's chest was clear, and no 
rub was heard.  The impression was that the veteran had viral 
pleurisy that was resolving.  

On examination for separation in January 1970, a chest X-ray 
showed granulomatous changes in the left hilum.  It was 
reported that a tine test was positive at 48 hours and that 
the veteran was started on INH.  INH is a trademark for 
isoniazid.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 841 
(28th ed. 1994).  Isoniazid is an antibacterial, used as a 
tuberculostatic, which is administered orally and 
intramuscularly.  Id. at 864.  A tuberculostatic is used to 
inhibit the growth of Mycobacterium tuberculosis, the 
bacterial agent that causes tuberculosis.  Id. at 1756, 1757.  
However, a PPD intermediate skin test was negative at 48 to 
72 hours.  PPD is purified protein derivative that is used 
for tuberculin used in skin tests for tuberculosis.  Id. at 
1756.  

On VA examination in December 1998, the veteran claimed that 
after he returned to Fort Ord, California, from Vietnam, a 
chest X-ray showed a spot on his left lung. The veteran 
indicated that he was placed on INH for a year and that the 
spot resolved.  However, diligent efforts by the RO to obtain 
records of treatment from Fort Ord have been unavailing.  In 
any case, a series of chest X-rays throughout the 1990s were 
consistently negative for any evidence of tuberculosis, 
including any left lung lesion.  A chest X-ray done in 
December 1998 was also negative for parenchymal lesions or 
residuals of tuberculosis.  The VA examination in December 
1998 culminated in pertinent diagnoses of tuberculosis, 
inactive, PPD positive, treated with INH, no residuals; 
chronic bronchitis; mild chronic obstructive pulmonary 
disease; and nicotine dependence from cigarette smoking.  

As indicated above, there must be evidence of current 
disability in order for a service connection claim to be well 
grounded.  Epps v. Gober, 126 F.3d at 1468.  Moreover, a 
claimant must have the disability at time of application for 
VA benefits and not merely have findings in service 
potentially indicative of the claimed disability.  See 
Degmetich v. Brown, 104 F.3d 1328, 1331-33 (Fed. Cir. 1997).  
Despite a positive Tuberculin skin test in service, active 
tuberculosis was never diagnosed in service, nor has it been 
shown thereafter.  INH therapy instituted in service appears 
to have been prophylactic in nature.  Furthermore, there is 
no competent medical evidence of record showing that the 
veteran has active tuberculosis now or attributing any 
possible inactive tuberculosis to service or to any incident 
in service.  The claim is therefore not well grounded.  

Although a lay witness is competent under the law to describe 
symptoms he has seen or experienced, he is not competent to 
render a diagnosis, or to offer a medical opinion attributing 
a disability to service, as this requires medical expertise.  
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Although his service records show that 
the veteran served on active duty as a medic, he is not shown 
to have specific expertise in infectious diseases.  For 
purposes of rendering a claim well grounded, a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  

As the veteran's claim for service connection for residuals 
of tuberculosis is not well grounded, it must be denied.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995).  


ORDER

Service connection for residuals of tuberculosis is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

